United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 11, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 07-40307
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

IGNACIO GALICIA-CRUZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 1:06-CR-287-1
                       --------------------

Before JOLLY, CLEMENT, and OWEN, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Ignacio Galicia-

Cruz raises arguments that are foreclosed by United States v.

Mejia-Huerta, 480 F.3d 713, 723 (5th Cir. 2007), petition for

cert. filed, 75 U.S.L.W. 3585 (U.S. Apr. 18, 2007) (No. 06-1381),

which held that the district court is not required to provide

notice prior to sentencing of its sua sponte intention to impose

a non-Guidelines sentence.   The appellant’s motion for summary




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 07-40307
                               -2-

disposition is GRANTED, and the judgment of the district court is

AFFIRMED.